DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 14, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Agren (US 2015/0231033) in view of Schwarz (US 2005/0224728).
Claim 2
Agren discloses a prediluted kit (10) including a range of prediluted doses of allergens for dispensing to a patient, the prediluted kit comprising a plurality of end-use sealable containers (50) of prediluted allergen/antigens; and fill space within the end-use sealable container to dispose a prediluted antigen at an elevated level in the end-use sealable container for extraction (see [0040], [0044], [0056] and [0060].  It is noted that the specification, paragraph [0005], admits that all allergens are antigens.  Agren does not disclose each one of the plurality of end-use sealable containers includes an insert to fill space within the end-use sealable containers; and an insert bottle disposed within the insert.  However, Schwarz discloses an end use sealable container (defined by combination of 1 and 2) comprising an insert (defined by 3 and 4) to fill space within the 
Claim 3
Agren further discloses a container (20) having a plurality of receiving pockets (42), each being associated with one of a plurality of sequential diluted allergen levels all based on a base concentrate antigen (see [0045]-[0049] and [0053]).
Claims 5 and 17
Agren further discloses each of the plurality of end-use sealable containers includes only a single diluted allergen/antigen (see [0044]).

 
Claim 14
Agren further discloses the base concentrate antigen includes at least one specific antigen (see [0045]-[0049] and [0053]).
Claim 15
Agren further discloses each one of the plurality of end-use sealable containers is prepackaged as already including the base concentrate antigen at a sequential dilution level diluted in accordance with a predetermined sequential dilution process to provide sequentially lower dilution levels for use in an allergy desensitization regimen (see [0056] and [0058]).
Claim 18
Agren further discloses each of the end-use sealable containers contains only a single dose of diluted allergen (see [0044] and [0056]).
Claim 19
Agren further discloses each of the plurality of end-use sealable vial/containers (50) includes an allergenic extract comprising an allergen/antigen (see [0037] and [0044]). Agren discloses dilution of concentrated solutions, specifically to diluting allergenic/antigen solutions for sublingual allergy therapy (see [0003]). It is noted that Applicant's Specification, paragraph [0005], admits that all allergen are antigens. Agren does not discloses more than one antigen. However, it would have been obvious to an ordinary artisan in the art to include more than one antigen within the vial depending on the treatment or the allergy to be treated.
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agren (US 2015/0231033) and Schwarz (US 2005/0224728) as applied to claim 3 or 19 respectively above, and further in view of Mangini (4,976,351).
Claim 4
Agren does not discloses a National Drug Code (NDC) of the base concentrate antigen indicated on the container.  However, Mangini discloses a label including an NDC number that identify the drug and amount of drug in a container (see column 3 lines 55-63). It would have been obvious to an ordinary artisan in the art to include the National Data Code (NDC) in the containers as taught by Mangini for identifying the amount and type of drug disposed within the containers.
Claim 20
Agren further discloses a container (20) housing the plurality of end-use sealable containers (see figure 1).  Agren does not discloses a plurality of National Drug Codes (NDC) is indicated on the container, wherein each of the plurality of NDCs is associated with a base concentrate antigen of each of the more than one diluted antigen.  However, Mangini discloses a label including an NDC number that identify the drug and amount of drug in a container (see column 3 lines 55-63). It would have been obvious to an ordinary artisan in the art to include the National Data Code (NDC) in the containers as taught by Mangini for identifying the amount and type of drug disposed within the containers. Agren as modified includes plurality of diluted antigens in the containers, therefore it would have been obvious to provide the label of each container with plurality of National Drug Codes for each of the allergen disposed within each of the container.
Claims 6-8, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Agren (US 2015/0231033) and Schwarz (US 2005/0224728) as applied to claim 3 above, and further in view of Manthrope (US 2002/0019358).
Claims 6, 16 and 21
Agren and Schwarz discloses plurality of end-use sealable containers disposed in each of the receiving pockets (see figure 1).  Agren further discloses each one of the plurality of end-use sealable containers is at a defined level and disposed in one of the plurality of receiving pockets. Agren does not disclose the end-use sealable container being sterile and the prediluted antigen at a defined level. However, Manthorpe a pharmaceutical kit comprising an polypeptic composition, such as allergen, (see [0134] and [0141]) packaged within a sterile container designed to preserve sterility of the formulation until use (see 0194]), wherein the composition is disposed in the sterile container at a defined level (see [0026] and [0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Agren having the prediluted allergens at a defined level and in a sterile container as taught by Manthorpe to preserve sterility of the composition before use. 
Claim 7
Agren further discloses the base concentrate antigen includes at least one specific antigen (see [0045]-[0049] and [0053]).
Claim 8
Agren further discloses each of the plurality of end-use sealable vial/containers (50) includes an allergenic extract comprising an allergen/antigen (see [0037] and .
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Agren (US 2015/0231033), Schwarz (US 2005/0224728) and Manthrope (US 2002/0019358) as applied to claim 8 above, and further in view of Mangini (4,976,351).
Claim 9
Agren does not discloses a plurality of National Drug Codes (NDC) is indicated on the container, wherein each of the plurality of NDCs is associated with a base concentrate antigen of each of the more than one diluted antigen.  However, Mangini discloses a label including an NDC number that identify the drug and amount of drug in a container (see column 3 lines 55-63). It would have been obvious to an ordinary artisan in the art to include the National Data Code (NDC) in the containers as taught by Mangini for identifying the amount and type of drug disposed within the containers. Agren as modified includes plurality of diluted antigens in the containers, therefore it would have been obvious to provide the label of each container with plurality of National Drug Codes for each of the allergen disposed within each of the container.



Claim 10
Agren further discloses an indicator disposed in association with each of the plurality of receiving pockets indicating a dilution level of the associated one of the end-use sealable containers included therein (see [0068]).
Claim 11
Agren further discloses the indicator comprises a color code, there being a separate color code associated with each dilution level and wherein each of the end-use sealable containers associated with each of the dilution levels has a corresponding color code disposed thereon (see [0068]).
Claim 12
Agren further discloses each one of the plurality of end-use sealable containers is prepackaged as already including the base concentrate antigen at a sequential dilution level diluted in accordance with a predetermined sequential dilution process to provide sequentially lower dilution levels for use in an allergy desensitization regimen (see [0056]-[0058]).
Claim 13
Agren further discloses the base concentrate antigen includes at least one specific antigen (see [0045]-[0049] and [0053]).

Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive.  Regarding applicant’s argument that the prior art of Schwarz does not disclose an insert to fill space within the end-use sealable container and an insert bottle .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736